Title: To Benjamin Franklin from Henry Johnson, 26 October 1782
From: Johnson, Henry
To: Franklin, Benjamin


May it please your Excellency.
Bordeaux Octor: 26th: 1782.
Sometime since by request of Capt: William Gray late of the Amazon, a prisoner of mine, I wrote Mr: Barclay to Know whether Capt: Gray could have his parole to go to England. Mr: Barclay Returned me for answer that it lay with your Excellency, but he did not doubt that it would be effected by writing to you.
If your Excellency would be Kind as to permit it, it will lay me under great Obligations, as Capt: Gray has some bussiness of Consequence to settle in England, and keeping him here, will be a very great loss to him. I am with the greatest Respect Your Excellencys Most Obedient & Most Humle: Servant
Henry Johnson
 
Addressed: Son Excellence / Son Excellence Benja: Franklin Esqr / Ministre Plenipotentiare / à Son Hotel / Passy
Endorsed: H. Johnson Octr. 26. 1782
